WEICK, Circuit Judge,
concurring and dissenting in part:
The issues in these appeals are very important. Whatever we establish as the law of this circuit may control or have a bearing on the allowance of attorneys fees, costs and expenses in a multitude of other school desegregation cases in Cleveland, Lorain, Akron, Youngstown, Columbus, Dayton, Cincinnati, Louisville and elsewhere.
In the present appeals, the plaintiff’s final motion was for the allowance of $988,-870.73 for attorneys fees in which plaintiffs not only sought to recover what they claimed was the reasonable value of the legal services which were rendered but they multiplied the total value of such services by a factor of 2.5 as a bonus or incentive. We have previously disapproved of such a multiplier as unauthorized in Oliver v. Kalamazoo Board of Education, 576 F.2d 714 (6th Cir. 1978) where in a small school desegregation case involving about 17,000 school children the District Judge allowed $507,067 in attorneys fees plus $15,000 for volunteered paralegal services rendered by one of the plaintiffs.
It seems that in these cases it has not even been considered that the funds out óf which the allowance are to be paid have been exacted from local taxpayers for the needed and ever increasing expenses of the operation of the public schools. The primary purpose of the public schools is for the education of children by school teachers.
In my opinion, it is not proper to treat the allowance of plaintiff’s attorneys fees in such cases on a contingency fees basis since, with rare exceptions, the plaintiffs have prevailed in practically every school desegregation case which they instituted. School desegregation cases are not the type of cases where plaintiff’s lawyers should reap a huge harvest. Nor should it be necessary for the plaintiffs in each case to be represented by a flock of lawyers. We should remember the old adage that too many cooks spoil the soup. It ought to be sufficient to have only local attorneys skilled in trying such cases and it ought not be necessary to have additional nonresident attorneys. Where there are a number of lawyers handling a case for the plaintiffs, there is always the problem of duplication of the work. In such a case the trial judge who is familiar with the case may properly take this into account in the allowance of fees and appellate courts ought not to interfere. The trial judge also is in the best position to evaluate the reasonable time necessary for the lawyers to perform their duties and also the reasonable value of their services. The factual findings of the District Court in these matters in the present cases ought not *644to be disturbed as they are not clearly erroneous. An allowance of $135.00 or more an hour for trial work in these cases is grossly excessive and it should never be allowed for mere office work performed by trial lawyers or their staffs or for time spent on the telephone or in traveling. Also any compensation received by a lawyer from a client should be credited on the fee bill which he applies to the court for allowance.
It must also be remembered that where the Board of Education is sued in a school desegregation case, it is entitled to due process of law and has every right to defend itself with its counsel like any other litigant. Ever since Brown was decided, the law has been developing and even now is not too clear as appears from separate opinions of the Justices of the Supreme Court recently in the Columbus and Dayton school cases.
Boards of Education in school desegregation cases are subjected to the expense of not only compensating their own lawyers for legal services and expenses rendered over a period of many years, but also in addition they are required to compensate the attorneys for the successful plaintiffs who have sued them to desegregate the schools. The plaintiff’s attorneys in such cases are assessed against the Board under the Emergency School Aid Act, 20 U.S.C. § 1617, and the Civil Rights Attorney’s Fees Awards Act of 1976. 42 U.S.C. § 1988. Thus the Boards of Education have double legal expenses in practically all cases.
A school desegregation case ought not to be treated as a receivership of the public school system. Cf. State, Ex Rel. National City Bank v. Bd. of Education, 52 Ohio St.2d 81, 369 N.E.2d 1200 (1977), citing in a footnote on pages 88, 89, 369 N.E.2d 1200, National City Bank and The Cleveland Trust Co. v. Battisti, Chief Judge, 581 F.2d 565 (C.A. 6, 1977).
The trial judge in the present case in his 1977 Fee Award which totaled $28,600 computed the allowance of the Memphis head counsel Lucas on the basis of $60.00 an hour, $40.00 an hour for some of Attorney Caldwell’s services and $60.00 an hour for the remainder. Part of the legal services were performed many years ago before any of the enabling Acts were passed. He denied compensation to Norman Chachkin, New York attorney for NAACP Legal Defense Fund on the ground it was not shown that his services were necessary, in addition to the services of the Memphis trial lawyers. It does not appear that in so doing the District Court was clearly erroneous or abused its discretion.
In my opinion, the District Court was not obligated to allow compensation to any attorney for all the services which the attorney claimed to have rendered. The trial court familiar with the case could certainly take into account whether all of such services were reasonably necessary and whether the attorney prevailed wholly or in part. In my judgment, the factual findings of the District Court in making the awards were supported by substantial evidence and are not clearly erroneous. There was no abuse of discretion.
In my opinion, however, the District Court did err in allowing compensation to plaintiff’s counsel for volunteered legal services rendered in three suits filed by the Board against the City of Memphis for alleged interference with desegregation orders of the court which led to the granting of an injunction by the District Court against the City and appeals to the court. The plaintiffs attorneys had filed a motion in the cases and supported the Board.
There was no claim made that the attorneys for the Board were incompetent or did not effectively represent their client in the three suits against the City of Memphis. The activity of the plaintiff’s counsel in these cases was wholly voluntary and yet an award was made against the City for $6,930 not only for services rendered against the City but also for services rendered to secure their award of compensation.
I do not believe it is wrong for us to be conservative in the allowance of attorney’s fees to be paid from public funds.